DETAILED ACTION

TERMINAL DISCLAIMER
The terminal disclaimer filed on May 13, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application number 16/981,862 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose at least one internal combustion engine with a turbocharger and a compressor; an electrolysis device for producing hydrogen and oxygen gas for the internal combustion engine and connected to the combustion chamber or to the pressure side of the compressor; and an alcohol tank and a water tank connected to a pressure side of the compressor. 
The closest prior art is Sullivan (US 2006/0179819 A1) who teaches an engine having an electrolysis device (11) and means for feeding the product of oxygen and hydrogen into the intake pipe (14), and further having water and methanol (16) injected into an intake. Sullivan does not disclose a turbocharger or a compressor, and separate tanks for water and alcohol. Similarly, Galindo et al. (US 2011/0297115) teaches retrofitting and engine with two different fuel tanks (118, 120) that are fed to an intake manifold (132) downstream of a compressor (144). Galindo does not teach the electrolysis device having for supplying hydrogen and oxygen, and merely discloses ethanol as one option for a secondary fuel.
Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747